DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 U.S.C. § 103

	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
	Claims 1-9, 11, 12 and 17 are rejected under 35 U.S.C. § 103 (a) as being unpatentable over Lebovitz (WO 2017/142718 A1) in view of Teveris (US 2017/0112216 A1).
With respect to claims 1- 4, 7, 8, 11,12 and 17, Lebovitz  (Figs. 2 and 9) teaches a process for printing on geometric areas of fabrics corresponding to selecting pattern constraints i.e., nested elements 200, 202, 204, 206 (Figs. 2A, 2B and para [00016] and [00074]) having the steps of  defining  jigs images i.e., a plurality of cut patterns, each corresponding to parts for a product which is a garment (Fig. 2A, [00014] and [00040-00043], inherently identifying, for 
Lebovitz does not clearly teach each cut pattern corresponding to a different part of a product and nesting the plurality of cut patterns to output a nest graphic design for printing.
Teveris (Figs. 2 and 3) teaches a process for printing on geometric areas of fabrics corresponding to nested elements having the step of defining a plurality of cut patterns 206-1 to 206-5, each cut pattern corresponding to a different part of a garment i.e., a product ([0028-0029] and [0050]) and nesting the plurality of cut patterns for fabric printing and cutting ([0070]).

  In view of the teaching of Teveris, it would have been obvious to one of ordinary skill in the art to modify the process for printing on geometric areas of fabrics of Lebovitz by providing the step of identifying and nesting the plurality of cut patterns as taught by Teveris for the advantage of providing separate fabric design giving the user a choice of a plurality of design cut pattern that each cut pattern corresponding a different part of a garment or a product so as to achieve a design preference.  
With respect to claims 5 and 6, Fig.5 or 11B of Lebovitz shows the graphic design which is based on a repeated pattern and on multiple color ways ([00038] and [00075]).
.
Claims 10 and 18 are rejected under 35 U.S.C. § 103 (a) as being unpatentable over Lebovitz (WO 2017/142718 A1) in view of Teveris (US 2017/0112216 A1) as applied to claim 1 above, and further in view of Cloots et al. (US 2016/0347085 A1).
	With respect to claims 10 and 18, Lebovitz as modified by Teveris teaches the process for printing fabrics on geometric areas of fabric as recited.  See the explanation of Lebovitz and Teveris above.
Lebovitz as modified by Teveris does not teach a color matching calibration for the printing on the fabric or raster image processing (RIP) for the printing on the fabrics.
However, the use of a color matching calibration for the printing on a fabric or raster image processing (RIP) for the printing on a fabric is conventional. For example, Cloots et al. (Fig.1) teaches a conventional raster image processing for the printing on a fabric ([0116] and [0167]).  
In view of the teaching of Cloots et al., it would have been obvious to one of ordinary skill in the art to modify the process of Cloots et al. by providing a conventional raster image processing (RIP) for the printing on a fabric as taught by Cloots et al. for the advantage of providing separate process of printing giving the user a choice of a printing system to print according to application and design preference. Note, also, that the use of color matching calibration for the printing on the fabric is well known in the art.  

Response to Arguments

	Applicants' arguments filed on September 20, 2021 have been fully considered but they are not persuasive in view of the new ground(s) of rejection(s). 
 	

Conclusion
         	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. 
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY NGUYEN whose telephone number is (571)272-2169.  The examiner can normally be reached on 8:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M. Gray  can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Anthony H Nguyen/
Primary Examiner, Art Unit 2853